Citation Nr: 0926159	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-08 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1964 to April 1967.  Service in the Republic of 
Vietnam is indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The RO in Denver, Colorado has original 
jurisdiction over the Veteran's claim.  

Procedural history

The January 2006 RO rating decision denied the Veteran's 
claim of entitlement to service connection for PTSD.  The 
Veteran requested de novo review by a Decision Review Officer 
(DRO).  The DRO issued a statement of the case (SOC) in 
February 2007 that continued the denial of the Veteran's 
claim.  The Veteran's appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in March 
2007.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Denver 
RO in April 2009.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder. 

Issues not on appeal

In the aforementioned January 2006 rating decision, the RO 
denied the Veteran's claim for service connection thyroid 
cancer, claimed as secondary to mustard gas exposure.  

An October 2006 RO rating decision granted the Veteran's 
claim for diabetes mellitus, type 2 associated with herbicide 
exposure  A 20 percent disability rating was assigned 
effective March 31, 2006.  A January 2007 RO rating decision 
granted the Veteran's claim for service connection for 
cataracts as secondary to diabetes mellitus, type 2.  A 
noncompensable (zero percent) disability rating was assigned 
effective March 31, 2006.  

The Veteran has not, to the Board's knowledge, expressed 
dissatisfaction with the above decisions.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  Those issues are not 
in appellate status and will be discussed no further herein.


FINDINGS OF FACT

1.  The Veteran did not participate in combat.  

2.  The evidence of record does not include credible 
supporting evidence verifying the occurrence of the Veteran's 
claimed in-service stressors.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for PTSD.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.


The Veterans Claims Assistance Act of 2000 (the VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the Veteran and the Veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the Veteran and the Veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the Veteran and which part, if 
any, VA will attempt to obtain on behalf of the Veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Veteran was informed of the evidentiary requirements for 
service connection in letters dated May 27, 2005 and February 
29, 2008.  The VCAA letters indicated that in order for 
service connection to be granted there must be evidence of an 
injury in military service or a disease that began in or was 
made worse during military service, or that there was an 
event in service that caused an injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
VCAA letters.  Specifically, the May 2005 and February 2008 
letters stated that VA would assist the Veteran in obtaining 
records from any Federal agency including the military, VA 
medical centers, and the Social Security Administration.  
With respect to private treatment records, the letter 
informed the Veteran that VA would request such records, if 
the Veteran completed and returned the attached VA Form 21-
4142, Authorization and Consent to Release Information.  The 
Veteran was also advised in the above-referenced VCAA letters 
that a VA examination would be scheduled if necessary to make 
a decision on his claims.  

The May 2005 and February 2008 VCAA letters emphasized:  "You 
must give us enough information about the records so that we 
can request them from the person or agency that has them.  If 
the holder of the records declines to give us the records or 
asks for a fee to provide them, we'll notify you.  It's your 
responsibility to make sure we receive all requested records 
that aren't in the possession of a Federal department or 
agency." 

Finally, the Board notes that the above-referenced letters 
specifically requested:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know."  This complies with the "give us everything 
you've got" provision formerly contained in 38 C.F.R. § 
3.159(b) in that it informed the Veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 38 C.F.R. § 
3.159 was recently revised, effective as of May 30, 2008.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  

With respect to the Veteran's claims, element (1), Veteran 
status, is not at issue.  Moreover, elements (4) and (5), 
degree of disability and effective date, are rendered moot as 
to the service connection claim via the RO's denial of 
service connection for the Veteran's claimed PTSD.  In other 
words, any lack advisement as to those two elements is 
meaningless, because disability ratings and effective dates 
were not assigned.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those crucial elements.  

In any event, the Veteran received proper notice pursuant to 
Dingess in the aforementioned February 2008 VCAA letter.

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service connection claim."  
Here, complete VCAA notice was not provided until February 
2008, two years after the January 2006 RO decision that are 
the subject of this appeal.  However, the Board observes that 
post-adjudicatory notices suffice if they are followed by a 
readjudication of the case.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006).

Crucially, the Veteran's claim was readjudicated in an 
October 2008 supplemental statement of the case, after he was 
provided proper notice pursuant to the Court's decision in 
Dingess.  Therefore, the essential fairness of the 
adjudication was not affected.  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  The evidence of record includes the 
Veteran's service treatment records, service personnel 
records, the Veteran's statements, as well as VA medical 
treatment records.  

The Board also notes that the claims file contains a July 
2008 RO memorandum detailing its efforts to obtain specific 
information required to corroborate the stressful events 
described by the Veteran and noting that the information 
provided by the Veteran was insufficient to make further 
inquiry to the Joint Services Records Research Center (JSRRC) 
and/or insufficient to research the case for an Army record.  

The Board recognizes that the case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), held that a medical examination or 
opinion is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease, manifested in accordance 
with presumptive service connection regulations, occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  

A medical examination is unnecessary in this case because, as 
will be discussed below, there is insufficient evidence of a 
verifiable in-service stressor.  Under such circumstances 
remand for a medical nexus opinion is not required, because 
such would not serve to corroborate a stressor as related by 
the Veteran.  See Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996) [a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors]. 

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is insufficient evidence of a verifiable in-service 
stressor to sustain the PTSD claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with said provisions.

The Board also observes that all due process concerns have  
been satisfied.  See 38 C.F.R. § 3.103 (2008).  The Veteran 
has retained the services of a representative, who has 
presented argument on his behalf.  Further, as noted above in 
the Introduction, the Veteran was afforded and participated 
in a VA Travel Board hearing in April 2009, a transcript of 
which has been associated with the claims folder.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2008).

Service connection - PTSD

Specifically with respect to PTSD, three elements must be 
present: (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2008).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2008).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Action Ribbon, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2008).

Where a determination is made that a veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  
See  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  

Analysis

With respect to element (1), a current diagnosis of PTSD, the 
Veteran has been diagnosed with PTSD on several different 
occasions by a VA Mental Health Nurse Practitioner between 
April 2005 and October 2006.  These PTSD diagnoses have been 
associated with events purportedly experienced by the Veteran 
in Vietnam.  Consequently, elements (1) and (3) of 38 C.F.R. 
§ 3.304(f), diagnosis and nexus, have arguably been met.  

With respect to critical element (2), stressor, as has been 
discussed above either combat status must be established or 
non-combat stressors must be corroborated.  

The Veteran reported to a VA medical professional at an April 
2005 VA Mental Health Assessment and Intake examination that 
he was actively engaged in combat.  He specifically stated 
that he "was made to be a gunner" and that he "witnessed 
villages being burned/bombed with women and children there."  
The Veteran further stated that he assisted a medical unit 
transporting dead bodies.  See an April 2005 VA Mental Health 
Assessment and Intake examination report.  The Veteran also 
reported that he "experience[d] the shock of the damage 
rockets [and] automatic guns do to a village with innocent 
women and children and their houses which are constructed of 
bamboo and cardboard."  See the Veteran's March 2005 PTSD 
Questionnaire.  

The Veteran did not receive any decorations or awards 
indicative of combat status.  His service personnel and 
medical records are negative for any indication of combat 
status or combat injuries.  His military occupational 
specialty (MOS) while stationed in the Republic of Vietnam 
was that of a switchboard operator, a specialty which is not 
associated with combat.  

The Veteran has been less than specific regarding his alleged 
combat stressors. 
He has indicated that he was a gunner, but he has not 
provided specifics, such as the unit involved, the location 
or an approximate date.  The Veteran has also indicated that 
he has seen several villages filled with women and children 
burned and/or bombed and that he also assisted with a medical 
unit transporting dead bodies.  However, he has not provided 
the name of these villages or any approximates date for any 
of these attacks and resulting casualties.  

In the aforementioned February 2009 VCAA letter, the RO 
informed the Veteran that a complete stressor statement was 
necessary, attempting to elicit the facts necessary to verify 
the Veteran's alleged stressors.  He failed to provide a more 
detailed stressor statement or elaborate on the details of 
his previous stressor statements.

Given the Veteran's MOS of switchboard operator and the lack 
of any objective evidence of participation in combat in the 
Veteran's military records, the Board finds his statements in 
this regard to be lacking in probative value.  The Board 
accordingly finds that combat status has not been 
demonstrated in this case.  

Since combat status has not been demonstrated, the Veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressors.  See Moreau, supra.  
Therefore, to substantiate the claim, the record must contain 
service records or other credible evidence which supports and 
does not contradict the Veteran's testimony.

The Veteran stated that he and some friends went into a 
village, and when they attempted to return, they were 
separated and feared that they would be killed.  The Veteran 
also stated that "a bunch of guys were together drinking and 
someone threw a grenade and they were all killed."  See the 
April 2005 VA Mental Health Assessment and Intake examination 
report.  However, these vague stressors have not been 
corroborated.  The lack of detail the Veteran has provided 
with respect to these stressors makes verification 
impossible.

As noted above, a July 2008 memorandum from the RO states 
that the information given by the Veteran pertaining to his 
claimed stressors is insufficient to send to the JSRRC and/or 
insufficient to research the case for an Army record.  
Therefore, there is no official record which supports the 
Veteran's statements relating to his claimed stressor 
incidents.  Accordingly, there is no evidence, aside from the 
Veteran's own statements, to corroborate the Veteran's 
alleged in-service stressors.  As explained above, the 
Veteran's bare assertions are insufficient to satisfy the 
second element of 38 C.F.R. § 3.304(f).  It is the Veteran's 
responsibility to provide corroborating evidence of his in-
service stressors.  He has failed to do so.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

In sum, the Veteran has reported a number of unverifiable 
stressors.  As was explained above, these cannot serve as a 
basis for the grant of service connection for PTSD.  
Accordingly, with no proof of an in-service stressor, 
element (2) of 
38 C.F.R. § 3.304(f) is not met, and the claim fails on this 
basis.

For reasons and bases expressed above, the Board concludes 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


